In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-52V
                                     Filed: August 4, 2016
                                         UNPUBLISHED

****************************
TIMOTHY KELLY,                            *
                                          *
                     Petitioner,          *      Joint Stipulation on Damages;
v.                                        *      Influenza (“Flu”); Tetanus, Diphtheria
                                          *      Pertussis (“Tdap”); Guillain-Barre
SECRETARY OF HEALTH                       *      Syndrome; Special Processing
AND HUMAN SERVICES,                       *      Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On January 20, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre syndrome
following a Tetanus, Diphtheria, Pertussis (“Tdap”) vaccine on October 17, 2013 and an
influenza (“flu”) vaccine on October 18, 2013. Petition at 1; Stipulation, filed July 26,
2016, at ¶¶ 2, 4. Petitioner further alleges the vaccinations were administered within the
United States, he has experienced the residual effects of this injury for more than six
months, and there has been no prior award or settlement of a civil action for damages
on his behalf as a result of his condition. Petition at 3; Stipulation at ¶¶ 3-5.
“Respondent denies that the Tdap and flu vaccines caused petitioner to suffer from
GBS or any other injury or his current condition. ” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on July 26, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

               A lump sum of $268,214.99, which amount represents compensation
                for first year life care expenses ($66,539.28) and pain and suffering
                ($201,675.71) in the form of a check payable to petitioner (Stipulation
                at ¶ 8); and

               An amount sufficient to purchase the annuity contract described in
                the Stipulation ¶ 10.

These amounts represent all remaining elements of compensation to which Timothy
Kelly would be entitled under § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2